Citation Nr: 0607863	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  00-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease, evaluated as 10 percent disabling 
prior to June 27, 2000.

3.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease, evaluated as 20 percent disabling 
from June 27, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 1967 to September 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and August 2002 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

In July 2001, the RO increased the veteran's disability 
rating for lumbosacral spine degenerative disc disease from 
10 to 20 percent, effective from June 2000.

A videoconference hearing was conducted by the RO in December 
2000.  The undersigned Veterans Law Judge of the Board 
conducted a hearing in Las Vegas, Nevada in March 2004.  
Transcripts of both hearings are associated with the claims 
folder.

When the case was before the Board in July 2004, the Board 
granted the veteran's request to reopen his claim of 
entitlement to a chronic condition associated with chest pain 
complaints and remanded that issue, characterized as heart 
disease, as well as the issue of increased ratings for lumbar 
spine degenerative disc disease, to the RO for additional 
development of the record.


FINDINGS OF FACT

1.  Heart disease was not manifest in service or within one 
year of separation from service, and is not related to any 
incident of service.

2.  For the period of this appeal, lumbar spine degenerative 
disc disease was manifested by pain, degenerative changes, 
and severe limitation of motion.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).
2.  Lumbar spine degenerative disc disease is 40 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292, 5295, 5293 (before and after 
September 23, 2002) and 5237	(after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim of entitlement to an 
increased rating for his back disability was received in 
October 1999, before the enactment of the VCAA.  His request 
to reopen his claim of entitlement to service connection for 
heart disease was received in September 2001, after the 
enactment of the VCAA.

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board concludes that the veteran has been informed of 
the evidence necessary to substantiate both claims currently 
before it.  A Statement of the Case, issued in August 2000, 
provided notice to the veteran of the evidence necessary to 
support his claim of entitlement to an increased rating for 
his back disability.  Supplemental statements of the case 
dated in July 2001 and August 2002 also provided notice to 
the veteran of the evidence of record regarding his claim and 
why this evidence was insufficient to award the benefit 
sought.  A Statement of the Case dated in January 2003 
addressed the issue of new and material evidence to reopen 
the claim for heart disease.  Supplemental statements of the 
case dated in February 2004 and August 2005 addressed the 
issues and provided notice to the veteran of the evidence of 
record and why such evidence was not sufficient to award the 
benefits sought.

Moreover, letters dated in June 2002, February 2003, January 
2004, December 2004, and May 2005 also instructed veteran 
regarding the evidence necessary to substantiate the claims 
and requested that he identify evidence supportive of the 
claims.  

Additionally, the Board's remand of July 2004 apprised the 
veteran of the evidence necessary to support his claim.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and the veteran has undergone VA examinations.  
The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for cardiovascular disease may be granted 
if manifest to a compensable degree within one year of 
separation from active service. 38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2005).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

The veteran's service medical records show that he complained 
of chest pain in April 1982.  There was a notation that there 
might be angina.  An electrocardiograph (EKG) was normal.  In 
May 1982 the veteran complained of two episodes of pain in 
the left anterior chest, lasting 30 seconds, one hour apart.  
He denied shortness of breath, palpitation, and dizziness.  
X-rays disclosed no significant abnormality.  EKG showed 
normal tracing.  The veteran was subsequently seen by an 
internist who assessed thoracic cage syndrome and focal 
intercostal myositis, as well as anticipatory anxiety.  

The veteran underwent an exercise tolerance test in June 
1982.  He had normal heart rate and blood pressure response 
to exercise, and normal ECG response with minimal junctional 
ST depression on maximal exercise.  There were no abnormal 
symptoms during the test.  On follow-up in September 1982, 
the veteran reported that he felt well, and denied episodes 
of chest pain and discomfort since the exercise treadmill 
test.  The assessment was chest pain, occasional, and likely 
non ischemic.  The provider noted that there was no objective 
evidence of significant coronary artery disease.  

In February 2003 the veteran was seen on follow-up for chest 
pain.  There was a suspicion of early arteriosclerotic heart 
disease.

A February 1983 cardiology consultation report relates the 
veteran's history of acute precordial chest pain every four 
to six weeks, lasting less than one minute and associated 
with shortness of breath for less than one minute.  He denied 
heart pounding but noted that his pain might radiate to his 
neck or left arm.  He indicated that there was no particular 
relationship between the pain and exercise.  He endorsed a 
family history of arteriosclerotic heart disease.  The 
provider noted that on one occasion the veteran reported to 
the emergency room immediately after experiencing one of the 
pains, and the EKG was normal.  He also noted that the 
veteran's fasting blood sugar and cholesterol were normal and 
his blood pressure had been within normal limits.  He 
concluded that the veteran might have originally suffered a 
muscle injury or a spontaneous pneumothorax, but that he had 
not reported for treatment immediately, so that the diagnosis 
was not known.  He stated that there was no sign of disease 
or any remnants of whatever might have occurred originally.  
He noted that the sharp pains reported by the veteran were 
atypical for cardiac pain.  He opined that such pains were 
musculoskeletal and that the reported shortness of breath was 
a reactive hyperventilation due to anxiety.  

In March 1983 the veteran reported one episode of chest pain 
six weeks previously, and noted that he was feeling well.  
The assessment was thoracic cage pain six weeks ago.  An 
assessment in April 1983 was also thoracic cage pain.  The 
veteran reported that he was free from chest pain and 
shortness of breath for more than three months.

On discharge physical examination in March 1987, EKG testing 
revealed sinus bradycardia, but the examiner indicated that 
such was normal for the veteran's age.  The veteran reported 
chest pain, and the examiner indicated that the etiology was 
unknown but that it might be associated with recurrent back 
pain.  He noted no sequelae.  The veteran's heart was found 
to be normal and he was determined to be qualified for 
retirement.

VA treatment records show that the veteran is treated for 
hypertension.

A VA echocardiogram conducted in May 2000 revealed a normal 
left ventricular size and systolic function with an ejection 
fraction of 59 percent.  The right ventricle was in the upper 
limits of normal.  The aortic root diameter was normal, and 
there was no chamber enlargement.  There were no abnormal 
valvular structural defects.  There was a mild degree of 
diastolic dysfunction.

Pharmacological stress testing was carried out in June 2001.  
Resting EKG was normal.  The stress test was normal for 
myocardial ischemia and no subjective symptoms of chest pain 
were noted at rest, during the adenosine, or in the post 
adenosine recovery phase.  No cardiac arrhythmia was noted.  
On nuclear cardiac perfusion in June 2001, no significant 
left ventricular dilation was seen.  There was evidence of 
apical ischemia with decreased uptake on the stress images.  
The provider indicated the possibility of a very mild degree 
of ischemic change along the lateral wall and septum.  The 
ejection fraction was 55 percent.  No other abnormalities 
were seen.  A June 2001 X-ray revealed mild cardiomegaly.   

On follow-up in August 2001, the provider reviewed the 
veteran's test results.  The veteran reported almost daily 
chest pain, occurring with exertion and relieved by cessation 
of exertion and use of nitroglycerin.  The provider also 
noted that the veteran suffered from obstructive sleep apnea.  
The impression was chest pain of unknown etiology.  The 
provider indicated that in view of the abnormal myocardial 
perfusion study in June 2001, the veteran would require 
cardiac catheterization.  

Cardiac catheterization in August 2001 revealed no 
significant coronary artery disease.  A 30 percent proximal 
stenosis was noted in the circumflex coronary artery, which 
was noted to be not hemodynamically significant.  Mild 
irregularity in the right coronary artery was also noted, but 
was quite minor.  On follow-up in November 2001, the 
cardiologist stated that it was quite clear from his coronary 
arteriography that his chest pain was of noncardiac origin.  

Treatment records from D.M.W., M.D. indicate that persantine 
cardiolite testing in May 2002 revealed a scar in the 
inferior wall, suggesting the possibility of severe ischemia.  
There was a small defect consistent with an area of scar, but 
with no inducible ischemia.  Cardiac catheterization in June 
2002 revealed minimal coronary artery disease.

The veteran complained of pain in his back and right rib cage 
in September 2002.  He indicated that nitroglycerin provided 
no relief.  The assessment was questionable chest pain, 
atypical.  The provider questioned whether the pain was due 
to gastrointestinal cause or to cardiac cause.  

In November 2002 was noted to have insignificant coronary 
artery disease manifested by 30 percent stenosis of the 
circumflex coronary artery.  The provider noted that such 
stenosis was not flow limiting and hemodynamically not 
significant.  He opined that the veteran's chest pain was of 
a musculoskeletal origin.  

In December 2003 the veteran reported to Dr. W. that he had 
been asymptomatic, denying in particular, chest pain, 
shortness or breath, palpitations or tachycardia.  

At his hearing in March 2004, the veteran testified that he 
had scar tissue on his heart and that he had suffered from a 
problem with his heart during service.  He indicated that he 
had experienced chest pain but that he could not get to the 
hospital because he was alone and could not drive.  He 
reported that he had weekly chest pain.  He noted that he had 
blockage in his arteries but that he was on no medication 
aside from that for hypertension.  

A VA heart examination was carried out in June 2005.  The 
veteran reported a history of chest pain and maintained that 
he might have suffered a heart attack in 1983.  He also 
reported that he was told of a scar on his heart.  He denied 
having suffered from a documented myocardial infarction and 
undergoing any type of interventional cardiac procedure.  The 
examiner noted that he had reviewed the claims folder in 
detail, and noted a long-standing history of recurrent chest 
pains over the years.  He also noted that the veteran was 
prescribed nitroglycerin but that he took it only once or 
twice per year.  He indicated that the veteran's symptoms and 
complaints were very minimal, with complaints of infrequent 
sharp chest pain lasting up to a minute or two.  He indicated 
that the pains were not effort related and nonradiating in 
nature.  He denied a history of PND, orthopenea, presyncope 
and syncope.  Cardiac palpation was unremarkable. The apical 
impulse was not displaced.  Heart rate was regular at 70 
without murmurs, gallops, friction rubs or clicks.  The 
impression was long-standing history of chest pain.  The 
examiner concluded that the pains were atypical and clinical 
testing revealed no significant coronary artery disease.  
Echocardiogram revealed a normal left ventricular ejection 
fraction of 55%.  There was some septal hypokinesis, but 
overall left ventricular function was normal, and the 
examiner concluded that the echocardiogram was quite 
unremarkable.  Adenosine stress test was carried out because 
the veteran was unable to exercise due to previous right knee 
surgery.  The test did not reveal any significant reversible 
myocardial ischemia.  The examiner concluded that there was 
no documentary evidence of coronary artery disease.  He 
pointed out that the veteran's cardiac examination in 1983 
was normal and that it was felt at that time that his chest 
pains were noncardiac in nature.  He further noted that there 
was no documentary evidence of myocardial infarction or 
myocardial ischemia through the years.  He concluded that the 
veteran did not suffer from significant coronary artery 
disease.

On review of the evidence pertaining to this claim, the Board 
has determined that service connection for heart disease is 
not warranted.  The Board acknowledges that the veteran 
received treatment for chest pain during service and in the 
years following service.  However, the evidence uniformly 
establishes that the veteran was not diagnosed with heart 
disease in service, and that he does not currently suffer 
from significant heart disease.  Notably, an internist who 
examined the veteran during service rendered diagnoses of 
thoracic cage syndrome, focal intercostal myositis, and 
anticipatory anxiety.  On discharge physical examination, EKG 
revealed sinus bradycardia which was considered normal for 
the veteran's age.  The examiner concluded that the veteran's 
chest pain might be related to recurrent back pain.  Post-
service medical records are negative for significant findings 
pertaining to the veteran's heart.  A 20 percent proximal 
stenosis was noted in the circumflex coronary artery in 
August 2001, but the examiner stated that such was not 
hemodynamically significant.  He concluded that the veteran's 
coronary arteriography showed that the reported chest pain 
was of noncardiac origin.  In September 2002 a provider 
question whether the veteran's chest pain was due to 
gastrointestinal cause.  A provider in November 2002 opined 
that the veteran's chest pain was of musculoskeletal in 
origin.  A VA examiner in June 2005 concluded that the 
veteran did not suffer from significant coronary artery 
disease.  Moreover, it is noted that the in service testing 
did not demonstrate heart disease.  

Based on the cumulative record, the evidence does establish 
some stenosis, which has been noted to be insignificant.  
However, nothing competent establishes a relationship to 
service.  Rather, as noted by the 2005 VA examiner, the in 
service complaints were of a non-cardiac origin.  Therefore, 
the Board concludes that any current heart disease is 
unrelated to in service manifestations.

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for heart disease.

Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the most probative 
evidence is that generated in proximity to the claim.  
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 U.S.C.A. § 
5110(b)(2).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
of the lumbar spine, and a 40 percent rating for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code  5295 provided a 10 
percent evaluation for lumbosacral strain with characteristic 
pain on motion.  Where there is muscle spasm on extreme 
forward bending and loss of lateral motion in a standing 
position, a 20 percent rating was provided.  A 40 percent 
rating was warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent rating is the maximum available 
under Diagnostic Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Service connection for degenerative joint disease of the 
lumbosacral spine was granted in a rating decision of March 
1988.  The veteran requested an increased rating in October 
1999.  

A VA examination was conducted in November 1999.  The 
examiner noted that the veteran had experienced a post-
service work accident in which he suffered a compression 
fracture at T12.  The veteran reported that his abnormal gait 
was due to dizziness that resulted from the accident.  With 
respect to his low back disability, the veteran reported 
constant pain.  He stated that he also suffered from left leg 
pain, starting in his buttock and consisting of a numbing, 
tingling, painful sensation going down the lateral aspect of 
his thigh.  He denied bowel or bladder trouble and did not 
note any numbness.  On physical examination the veteran's 
gait was stroke-like due to his work accident.  The veteran 
had mild tenderness in his back.  Range of motion testing 
revealed forward flexion to 30-35 degrees, extension to 15 
degrees, rotation to 28 degrees, and lateral bending to 10-12 
degrees.  The veteran did not complain, but the examiner 
noted that he appeared to be in significant pain.  Straight 
leg raising was negative.  He reported a tingling sensation 
when the examiner stroked his right lower extremity, and the 
sensation was in the L5 distribution.  Muscle strength was 
quite good.  The examiner reviewed X-rays back to 1994, which 
revealed degenerative disc disease.  Current X-rays also 
showed degenerative disc disease.  The examiner concluded 
that the degenerative disc disease was progressive, and noted 
that the veteran had intermittent sciatica following a rather 
discrete distribution.  The impression was degenerative disc 
disease with some early L5 sciatica on the left.

A VA fee basis examination was carried out in May 2001.  The 
examiner reviewed the veteran's claims folder and noted that 
he had been injured by a fall from a roof in July 1988, 
resulting in a compression fracture at T12.  The veteran 
reported that his low back pain significantly increased after 
the fall.  With regard to his low back disability, the 
veteran complained of constant pain that radiated down the 
left lower extremity to the foot as well as intermittent 
radiating pain down the right lower extremity to the knee.  
He stated that he had increased pain with prolonged standing, 
and that he had a sensation as if he had to go to the 
bathroom on arising from a seated position.  He noted that 
although he had been issued a back brace, he did not use it.  
Range of motion testing disclosed active flexion to 25 
degrees and passive flexion to 30 degrees, active extension 
to 10 degrees and passive extension to 13 degrees, active 
lateral bending to 20 degrees and passive lateral bending to 
25 degrees, and active lateral rotation to 35 degrees and 
passive lateral rotation to 40 degrees.  The examiner noted 
that the veteran could not flex beyond 30 degrees because of 
severe reflux esophagitis, as he was afraid of vomiting if he 
flexed further.  There was moderate thoracolumbar muscle 
tenderness.  There was no fatigue, weakness, or lack of 
endurance.  There was no spasm or weakness in the lower back.  
There were no postural abnormalities or fixed deformities, 
and the musculature of the back revealed no signs of atrophy 
or asymmetry.  Motor examination was normal.  Straight leg 
raising was negative bilaterally.  The examiner estimated 
that the veteran might lose 15 percent of his range of motion 
due to pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups.  X-rays of the 
lumbosacral spine revealed degenerative joint disease changes 
with narrowing of the joint space at L5-S1.  There was a 
compression fracture of T12.  The diagnoses were lower back 
pain secondary to lumbosacral degenerative disc disease and 
T12 compression fracture sustained in 1988.

On VA fee basis neurological consultation in May 2001, the 
examiner noted the veteran's report of back pain for 27 
years, aggravated by sitting, standing, bending, walking and 
lifting.  The veteran endorsed numbness and weakness of both 
legs.  He reported that when he stood, he had the sensation 
of bowel urgency.  The examiner noted that he had reviewed 
the veteran's records, to include the report of a fall in 
1988 which caused injury to the thoracic spine.  On motor 
examination, tone, bulk, and strength were normal.  Deep 
tendon reflexes were 2+ and symmetrical.  Sensory examination 
was normal to pinprick and light touch.  The veteran's gait 
and coordination were normal.  The veteran's lower 
extremities were normal on nerve conduction studies and EMG.  
The examiner concluded that the veteran did not appear to be 
disabled as a result of his lower back pain.  

An April 2002 VA outpatient treatment note indicates the 
veteran's complaints of back pain.  He was given instructions 
to avoid heavy lifting and practice good mechanics.

In September 2002 the veteran reported back and right rib 
cage pain for the previous few weeks, with pain radiating 
upwards to his neck and jaw area and down his left arm.  He 
indicated that he had taken nitroglycerin without relief.  

In April 2003 the veteran complained of back pain with 
radiation down both legs.  He was instructed to take his 
medications as prescribed and avoid heavy lifting.

At his March 2004 hearing, the veteran testified that he used 
a cane predominantly because of his back disability.  He 
stated that he had received shots in his back to treat the 
pain.  He indicated that he had been given a brace but that 
he did not use it because he did not want his muscles to 
deteriorate.  He related that he had numbness in his legs 
because of his back disability.  He indicated that he could 
not perform certain tasks because of the disability.  He 
testified that he went up steps sideways to avoid causing 
more pain in his back.

A VA spine examination was carried out in May 2005.  The 
veteran reported daily low back pain with radiation into both 
lower extremities.  He stated that the intensity of his pain 
was usually a four or five on a scale of one to ten.  He 
endorsed flare-ups with an intensity of seven out of ten, 
occurring one to two times per day and lasting two to three 
minutes.  He indicated that nothing seemed to precipitate his 
back pain and radiculopathy.  The examiner noted that the 
veteran walked with an assistive device.  The veteran 
estimated that he could walk one eighth of a mile in eight 
minutes before he had to stop.  Physical examination revealed 
a possible slight scoliosis.  The veteran's posture was 
slightly slumped forward.  Range of motion testing revealed 
forward flexion to 50 degrees with pain at 40 degrees, 
extension to 35 degrees with pain at 35 degrees, lateral 
flexion to 30 degrees bilaterally, and lateral rotation to 30 
degrees bilaterally.  Although the examiner estimated that 
the veteran had a 20 percent limitation of motion during 
flare-ups, on repetitive motion testing there was no loss of 
motion.  There was no evidence of muscle spasm, postural 
abnormality, deformities, or abnormality of the musculature 
of the back.  Sensory examination was good and motor 
examination revealed no atrophy.  X-rays of the lumbosacral 
spine revealed mild to moderate degenerative disc disease 
with osteoarthritis.  Minimal change was noted since X-rays 
taken in April 2001.  The examiner stated that the veteran 
had lumbosacral spine pain with radiculopathy into both lower 
extremities and degenerative disc disease, especially at the 
L5-S1 level.  He stated that he was unable to determine the 
degree to which the post-service compression fracture at T12 
had increased the veteran's lumbosacral pain and 
radiculopathy.

Having reviewed the evidence of record pertaining to the 
veteran's low back disability, the Board concludes that for 
the entire period under consideration, a 40 percent 
evaluation is appropriate.  In this regard the Board notes 
that the November 1999 VA examination disclosed limitation of 
flexion due to pain.  The veteran appeared to be in 
significant pain, and there were sensory changes in the L5 
distribution.  X-rays revealed degenerative disc disease, and 
the examiner concluded that there was some early L5 sciatica 
on the left.  In May 2001, the veteran had active flexion to 
25 degrees and active extension to 10 degrees, also 
indicating severe limitation of motion.  The examiner opined 
that the veteran might lose 15 percent of his range of motion 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  In May 2005, 
the veteran had slightly increased range of motion, with 
flexion to 50 degrees with pain at 40 degrees, and extension 
to 35 degrees with pain.  However, the examiner opined that 
the veteran might lose 20 percent of existing motion during 
flare-ups, which the veteran endorsed on a daily basis.  As 
such, the Board accepts that the veteran's limitation of 
motion and functional impairment remained severe at the time 
of the May 2005 examination.  

With respect to a rating in excess of 40 percent, the Board 
notes that 40 percent is the maximum evaluation for 
lumbosacral strain and limitation of motion under the 
previous rating criteria.  Moreover, there is no evidence of 
pronounced intervertebral disc syndrome which would warrant a 
60 percent rating.  With respect to the new rating criteria, 
a 50 percent evaluation requires that there be unfavorable 
ankylosis of the entire thoracolumbar spine.  There is no 
indication that the veteran suffers from incapacitating 
episodes of intervertebral disc syndrome, rendering the 
application of the new criteria for that disability 
inappropriate.  

The Board also notes an assessment of radiculopathy.  
However, a separate evaluation for neurologic deficit is not 
warranted.  Motor examination disclosed no atrophy and the 
sensory examination was good.  Tone and strength in the right 
leg was normal and impaired testing of the left lower 
extremity was noted to be unrelated to the service-connected 
disability.  These findings were also consistent with the 
1999 assessment that there was intermittent sciatica, and the 
May 2001 findings of normal EMB and nerve conduction studies, 
with normal tone, bulk, strength, deep tendon reflexes, and 
sensation.  As such, a separate evaluation is not warranted 
for neurologic deficit at this time.

In reaching this determination to assign a uniform 40 percent 
evaluation, the Board notes that the AOJ assigned the 
effective date of the increased 20 percent evaluation to 
coincide with the date of receipt of the veteran's notice of 
disagreement, which it characterized as a reopened claim.  
However, the Board's review of the record indicates that the 
veteran's claim for increase was received in October 1999, 
and that the correspondence received in June 2000 was a 
notice of disagreement with the AOJ's May 2000 rating 
decision which denied an increased rating for the veteran's 
low back disability.  In any event, after reviewing the 
evidence pertaining to the period prior to June 2000, the 
Board finds it more reasonable to conclude that the veteran 
has had periarticular pathology and that such pathology has 
resulted in pain on use.  Accordingly, a uniform evaluation 
of 40 percent is warranted.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has not required frequent 
hospitalization for his lumbar degenerative disc disease, and 
the manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from either disability 
would be in excess of that contemplated by the evaluation 
assigned for the disability.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

	
ORDER

Entitlement to service connection for heart disease is 
denied. 

Entitlement to a 40 percent evaluation for lumbar 
degenerative disc disease is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


